Exhibit 10.1

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (“Agreement”), dated as of September 3, 2010, is made
by and between Orchid Cellmark Inc., a Delaware corporation (“ORCH” or the
“Company”), and the entities and natural persons listed on Schedule A hereto
(collectively, the “Accipiter Group”) (each of the Company and the Accipiter
Group, a “Party” to this Agreement, and collectively, the “Parties”).

WHEREAS, the Accipiter Group is the beneficial owner of 3,923,498 shares of
common stock, $0.001 par value, of the Company (the “Common Stock”), or
approximately 13.09% of the Common Stock issued and outstanding on the date
hereof;

WHEREAS, the Accipiter Group has nominated certain individuals for election to
the Board of Directors of the Company (the “Board”) at the 2010 annual meeting
of stockholders of the Company (the “2010 Annual Meeting”); and

WHEREAS, ORCH and the Accipiter Group have each respectively determined that the
respective best interests of ORCH and the Accipiter Group would be served by the
Accipiter Group not engaging in a solicitation of proxies for the election of
directors in opposition to the nominees of the Board, and the other arrangements
set forth herein.

NOW, THEREFORE, in consideration of the promises, mutual representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the Parties hereto hereby agree
as follows:

1. Representations and Warranties of the Accipiter Group. The Accipiter Group
hereby represents, warrants and agrees that (a) it has full legal right, power
and authority to execute, deliver and perform this Agreement, and consummate the
transactions contemplated hereby, (b) the execution and delivery of this
Agreement, and the consummation by the Accipiter Group of the transactions
contemplated hereby have been duly authorized by all necessary corporate and
limited partnership actions, and (c) this Agreement constitutes valid, legal and
binding obligations of the Accipiter Group, enforceable against it in accordance
with its terms, except that such enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium (whether general or specific) or other
laws now or hereafter in effect. The performance of the terms of this Agreement
shall not conflict with, constitute a violation of, or require any notice or
consent under, the organizational documents of the Accipiter Group or any
agreement or instrument to which the Accipiter Group is a party or by which the
Accipiter Group is bound, and shall not require any consent, approval or notice
under any provision of any judgment, order, decree, statute, rule or regulation
applicable to the Accipiter Group.

2. Representations and Warranties of ORCH. ORCH hereby represents and warrants
to the Accipiter Group that (a) this Agreement has been duly authorized,
executed and delivered by ORCH, and is a valid and binding obligation of ORCH,
enforceable against ORCH in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles; (b) the



--------------------------------------------------------------------------------

execution of this Agreement, the consummation of any of the transactions
contemplated hereby, and the fulfillment of the terms hereof, in each case in
accordance with the terms hereof, will not (1) conflict with, result in a breach
or violation of, constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, result in the loss of
a material benefit or give any right of termination, amendment, acceleration or
cancellation under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of ORCH or any of its subsidiaries
pursuant to any law, any order of any court or other agency of government,
ORCH’s Restated Certificate of Incorporation, as amended (the “Certificate”),
ORCH’s Third Amended and Restated Bylaws (as they may be amended from time to
time after the date hereof, the “Bylaws”), or the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which ORCH is
a party or bound or to which its property or assets is subject or (2) trigger
any “change of control” provisions in any agreement to which ORCH is a party;
and (c) no consent, approval, authorization, license or clearance of, or filing
or registration with, or notification to, any court, legislative, executive or
regulatory authority or agency is required in order to permit ORCH to perform
its obligations under this Agreement, except for such as have been obtained.

3. Directorships.

(a) ORCH shall not nominate for re-election as Class I directors at the 2010
Annual Meeting the three (3) individuals disclosed as serving as Class I
directors in the Company’s proxy statement for its 2009 annual meeting of
stockholders.

(b) ORCH shall, as soon as practicable following the execution of this Agreement
and prior to the 2010 Annual Meeting, take all actions necessary and appropriate
to effectuate the following:

(i) invite each stockholder of the Company that beneficially owns at least five
percent (5%) of the issued and outstanding shares of Common Stock of the Company
on the date of execution of this Agreement (each, a “Major Stockholder”), other
than the Accipiter Group, to propose to the Board one (1) individual who is
directly affiliated with such Major Stockholder (i.e., such individual has the
power to vote or dispose of the shares of the Company held by the Major
Stockholder) for nomination for election to the Board at the 2010 Annual Meeting
as a member of the Company’s slate of directors;

(ii) subject to Sections 3(b)(iii) and (iv), two (2) individuals proposed by the
Accipiter Group (the “Accipiter Nominees”) will be nominated for election at the
2010 Annual Meeting, as members of the Company’s slate of directors, to serve as
Class I directors of the Company for three-year terms ending in 2013. If the
Board determines that one or both of the Accipiter Nominees proposed initially
by the Accipiter Group do not possess the qualifications, qualities and skills
necessary to be considered for election to the Board, the Accipiter Group will
have the opportunity to propose additional individuals until a total of two
(2) qualified individuals are identified. Subject to the Board’s good faith
exercise of its fiduciary duties to all stockholders, the acceptance of any
persons proposed by the Accipiter Group will not be unreasonably withheld. The
Company will recommend and use the same efforts to support and solicit proxies
for the election of the Accipiter Nominees as it has in respect of the Company’s
nominees at previous annual meetings of stockholders;

 

-2-



--------------------------------------------------------------------------------

(iii) all of the members of the Board and any nominating committee of the Board
(the “Nominating Committee”) will review the credentials of all persons put
forth as possible nominees in order to determine, in the exercise of their
fiduciary duties to all stockholders, that each such individual possesses the
qualifications, qualities and skills necessary to be considered for election to
the Board; and

(iv) nominate for election at the 2010 Annual Meeting those candidates that it
determines, in the exercise of its fiduciary duties to all stockholders, possess
the qualifications, qualities and skills necessary to be members of the Board.

(v) The Company will keep the Accipiter Group reasonably informed of its
intentions and progress regarding the addition of any persons to be nominated
and included in the proposed Company slate of nominees for election at the 2010
Annual Meeting.

(c) If only the Accipiter Nominees are identified within the timeframe for
nominations set forth in the Company’s notice for the 2010 Annual Meeting the
size of the Board will, subject to Section 3(g), be reduced to six (6) by the
Board immediately after the 2010 Annual Meeting. In the event a nominee other
than the Accipiter Nominees is suggested for election to the Board at the 2010
Annual Meeting, the Accipiter Group shall have the option, in its sole
discretion, to reduce the number of nominees to be nominated by the Accipiter
Group for election to the Board at the 2010 Annual Meeting from two (2) to one
(1). In the event such option is exercised by the Accipiter Group, the size of
the Board will, subject to Section 3(g), be reduced to six (6) by the Board
immediately after the 2010 Annual Meeting.

(d) ORCH agrees that:

(i) if at any time prior to the date that is six (6) months after the one-year
anniversary of the 2010 Annual Meeting, an Accipiter Nominee, if elected to the
Board, resigns or is otherwise unable to serve as a director or is removed for
cause as a director, the Accipiter Group will have the right to designate and
substitute a person or persons for appointment to the Board as a replacement
director, subject to evaluation and determination by the remaining members of
the Nominating Committee and the Board using the standards described in
Section 3(b)(iii). Subject to the Nominating Committee’s and the Board’s good
faith exercise of its fiduciary duties to all stockholders, the acceptance of
any replacement director(s) recommended by the Accipiter Group will not be
unreasonably withheld. In the event the Board does not accept a replacement
director recommended by the Accipiter Group, the Accipiter Group will have the
right to recommend additional replacement director(s) for consideration. Any
replacement director that has been recommended by the Nominating Committee and
the Board will be appointed to the Board no later than five (5) business days
after the Board’s recommendation of such replacement director; and

(ii) if at any time after the date that is six (6) months after the one-year
anniversary date of the 2010 Annual Meeting, but prior to the Company’s 2013
annual meeting of stockholders, an Accipiter Nominee, if elected to the Board,
resigns or is otherwise unable to serve as a director or is removed for cause as
a director, the Company shall notify the Accipiter Group of such event and give
the Accipiter Group five (5) business days to recommend a person or persons for
consideration by the Board and the Nominating Committee as a replacement
director for such vacancy. The Board and the Nominating Committee shall not
appoint a

 

-3-



--------------------------------------------------------------------------------

replacement director for such vacancy until it has reviewed any such
recommendation of the Accipiter Group.

(e) Each of the Accipiter Nominees, if elected, will be governed by and have the
same protections, duties and obligations regarding confidentiality, conflicts of
interests, fiduciary duties, trading and disclosure policies and other
governance practices and guidelines, and shall have the same rights and
benefits, including, but not limited to, with respect to insurance,
indemnification, compensation and fees, as are generally applicable to any
non-employee directors of ORCH.

(f) The members of the Nominating Committee and the Board will continue to
exercise their fiduciary duties to all shareholders in the identification and
selection of all nominees for the Company slate of director nominees for
election at the 2010 Annual Meeting.

(g) This Agreement will in no way preclude, restrict or limit any shareholder of
the Company from proposing candidates for nomination for election to the Board
at the 2010 Annual Meeting.

4. Annual Meeting.

(a) The Company shall use commercially reasonable efforts to hold the 2010
Annual Meeting during the month of November 2010, taking into consideration the
process for nominating qualified Accipiter Nominees and the obligation of the
Company to provide all of its stockholders with at least thirty (30) days to
propose individuals for nomination to the Board.

(b) The Company shall hold the 2012 annual meeting of stockholders (the “2012
Annual Meeting”) no earlier than June 2012 and shall provide the Accipiter Group
written notice of such meeting date at least seven (7) days prior to the date
that an ORCH stockholder may first submit a notice of nomination for the
election of directors at the 2012 Annual Meeting pursuant to applicable law and
the Bylaws.

5. Corporate Governance.

(a) As soon as practicable following the 2010 Annual Meeting, the Board will
engage a third party compensation consultant to conduct a director compensation
study to review the Company’s current structure with respect to the compensation
of the Board.

(b) As soon as practicable (and no later than forty-five (45) days) following
the date of the 2010 Annual Meeting, the Board will take such actions as may be
reasonably necessary to develop and implement compensation and stock ownership
guidelines applicable to the Board based upon the recommendations of the
compensation study, subject to the review and approval of the recommendations by
the Board. Compensation guidelines shall evaluate the compensation of directors
over an entire three-year term of service. Stock ownership guidelines shall take
into account the time of service of each member of the Board. Any failure of a
member of the Board to comply with the new guidelines may not be remedied
through the grant by the Company of additional shares of restricted stock or
options, nor through the payment by the Company for future or past services in
lieu of cash. The guidelines will obligate all members of the Board to be in
compliance with said guidelines within the earlier of nine (9) months of the
adoption by the Board of the guidelines or the date of the 2011 annual meeting
of stockholders of

 

-4-



--------------------------------------------------------------------------------

the Company (the “2011 Annual Meeting”). No additional equity compensation will
be issued to non-executive directors until the compensation study is completed.

(c) Compensation to be paid (including initial stock option grants) to any new
directors that are elected to the Board at the 2010 Annual Meeting will be
determined in accordance with the recommendations of the compensation study
approved and implemented by the Board.

6. Actions by the Accipiter Group.

(a) Promptly following execution of this Agreement by all Parties hereto,
Accipiter Life Sciences Fund, LP shall withdraw its letter to the Company dated
March 10, 2010, nominating certain individuals for election to the Board at the
2010 Annual Meeting, and the Accipiter Group shall file an amendment to its
Schedule 13D disclosing such withdrawal.

(b) The Accipiter Group shall cause all Common Stock beneficially owned by it
and its Affiliates (as such term is defined below) under its control or
direction to be:

(i) present at both the 2010 Annual Meeting and the 2011 Annual Meeting for the
purposes of establishing a quorum; and

(ii) voted for the director nominees recommended by the Board for election at
both the 2010 Annual Meeting and the 2011 Annual Meeting, provided that the
Company is in compliance with its obligations under this Agreement.

7. Standstill Restrictions.

(a) Subject to applicable law, including any filing that may be required under
Section 13(d) and/or (g) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), except as permitted pursuant to the terms of this Agreement,
for the period commencing upon the date of execution of this Agreement and
ending the earlier of: (i) the date that is six (6) months after the one-year
anniversary date of the 2010 Annual Meeting, and (ii) seven (7) days prior to
the date that an ORCH stockholder may first submit a notice of nomination for
the election of directors at the 2012 Annual Meeting pursuant to applicable law
and the Bylaws (such period, the “Standstill Period”), neither the Accipiter
Group nor any of its Affiliates under its control or direction, without the
prior written consent of the Board, shall in any manner, directly or indirectly:

(i) solicit (as such term is used in the proxy rules of the Securities and
Exchange Commission (the “SEC”)) proxies or consents to vote any securities of
ORCH, or make, or in any way participate in, any “solicitation” of any “proxy”
within the meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act
to vote any shares of Common Stock with respect to:

(1) the election of directors of the Company at the 2010 Annual Meeting or the
2011 Annual Meeting in opposition to the Company’s proposed director nominees;
or

 

-5-



--------------------------------------------------------------------------------

(2) any transaction in which the Accipiter Group would be treated differently
than other stockholders of the Company or receive a benefit not shared by the
other stockholders.

(ii) submit any nomination of an individual for election to the Board, other
than pursuant to this Agreement, or any other proposal for consideration at any
annual or special meeting of the stockholders of the Company, including
proposals pursuant to Rule 14a-8 promulgated under the Exchange Act;

(iii) seek to advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company on the election of
directors contrary to the recommendation of the Board;

(iv) otherwise act, alone or in concert with others to control or seek to
control the Board, other than through non-public communications with the
officers and directors of ORCH;

(v) form, join or in any way participate in any “group” pursuant to Rule 13d-5
promulgated by the SEC under the Exchange Act with respect to any securities of
the Company, other than a “group” that includes all or some lesser number of the
persons identified as part of the Accipiter Group, but does not include any
other members who are not currently identified as Accipiter Group members as of
the date hereof; or

(vi) enter into any discussions, negotiations, agreements or understandings with
any third party with respect to the foregoing, or advise, assist, encourage or
seek to persuade any third party to take any action with respect to any of the
foregoing, or otherwise take or cause any action inconsistent with any of the
foregoing.

(b) The restrictions set forth in Section 7(a) above shall not apply to actions
taken by any Accipiter Nominee while serving as a member of the Board and in his
capacity as such.

(c) Notwithstanding anything contained herein to the contrary, any member of the
Accipiter Group, and any Affiliate of any such member, shall be entitled to:

(i) vote their shares of Common Stock on any other proposals duly brought before
the 2010 Annual Meeting or 2011 Annual Meeting as they determine in their sole
discretion; and

(ii) disclose, publicly or otherwise, how it intends to vote or act with respect
to any securities of the Company, any stockholder proposal or other matter to be
voted on by the stockholders of the Company (other than the election of
directors or with respect to any matter described in Section 7(a)(i)(2) above)
and the reasons therefor.

(d) As used in this Agreement, the term “Affiliate” shall have the meaning set
forth in Rule 12b-2 promulgated by the SEC under the Exchange Act.

 

-6-



--------------------------------------------------------------------------------

8. Public Announcement. ORCH and the Accipiter Group shall promptly disclose the
existence of this Agreement after its execution pursuant to a joint press
release that is mutually acceptable to the Parties (the “Press Release”),
including a description of the material terms of this Agreement. Subject to
applicable law, none of the Parties shall disclose the existence of this
Agreement, the confidential disclosure agreement dated April 14, 2010 or the
memorandum of understanding dated July 28, 2010, until the Press Release is
issued. Neither the Company nor the Accipiter Group shall make any public
statements with respect to the 2010 Annual Meeting (including statements made in
any public filing with the SEC or any other regulatory or governmental agency or
with any stock exchange) that are inconsistent with, or otherwise contrary to,
the statements in the Press Release. The Parties agree that, until the
expiration of the Standstill Period, each Party shall refrain from any
disparagement, defamation, libel, or slander with respect to any other Party or
its affiliates or from publicly criticizing such other Party or its affiliates.

9. Proxy Statement. The Company agrees to provide the Accipiter Group an
opportunity to review and comment on the portions of all proxy materials to be
filed by the Company in connection with the 2010 Annual Meeting containing
statements relating to the Accipiter Group, the Accipiter Nominees and this
Agreement. The Accipiter Group agrees to promptly provide the Company with true
and complete information relating to the Accipiter Group required for inclusion
in the Company’s proxy materials to be filed by the Company in connection with
the 2010 Annual Meeting. The Accipiter Group further agrees to use commercially
reasonable efforts to cause the Accipiter Nominees to promptly provide the
Company with true and complete information relating to each nominee,
respectively, required for inclusion in the Company’s proxy materials to be
filed by the Company in connection with the 2010 Annual Meeting.

10. Releases.

(a) The Accipiter Group hereby agrees for the benefit of ORCH, and each
controlling person, officer, director, stockholder, agent, affiliate, employee,
partner, attorney, heir, assign, executor, administrator, predecessor and
successor, past and present, of ORCH (ORCH and each such person being an “ORCH
Released Person”) as follows:

(i) the Accipiter Group, for themselves and for their members, officers,
directors, assigns, agents and successors, past and present, hereby agrees and
confirms that, effective from and after the date of this Agreement, they hereby
acknowledge full and complete satisfaction of, and covenant not to sue, and
forever fully release and discharge each ORCH Released Person of, and hold each
ORCH Released Person harmless from, any and all rights, claims, warranties,
demands, debts, obligations, liabilities, costs, attorneys’ fees, expenses,
suits, losses and causes of action of any nature whatsoever, whether known or
unknown, suspected or unsuspected (collectively, “Claims”) that the Accipiter
Group may have against the ORCH Released Persons, in each case with respect to
events occurring prior to the date of the execution of this Agreement; and

(ii) the Accipiter Group understands and agrees that the Claims released by the
Accipiter Group above include not only those Claims presently known but also
include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities,

 

-7-



--------------------------------------------------------------------------------

and causes of action of every kind and character that would otherwise come
within the scope of the Claims as described above. The Accipiter Group
understands that they may hereafter discover facts different from or in addition
to what they now believe to be true, which if known, could have materially
affected this release of Claims, but they nevertheless waive any claims or
rights based on different or additional facts.

(b) ORCH hereby agrees for the benefit of each member of the Accipiter Group,
and each controlling person, officer, director, stockholder, agent, affiliate,
employee, partner, attorney, heir, assign, executor, administrator, predecessor
and successor, past and present, thereof, as well as each Accipiter Nominee (the
Accipiter Group and each such person being a “Stockholder Released Person”) as
follows:

(i) ORCH, for itself and for its affiliates, officers, directors, assigns,
agents and successors, past and present, hereby agrees and confirms that,
effective from and after the date of this Agreement, it hereby acknowledges full
and complete satisfaction of, and covenants not to sue, and forever fully
releases and discharges each Stockholder Released Person of, and holds each
Stockholder Released Person harmless from, any and all Claims of any nature
whatsoever, whether known or unknown, suspected or unsuspected, that ORCH may
have against the Stockholder Released Persons, in each case with respect to
events occurring prior to the date of the execution of this Agreement; and

(ii) ORCH understands and agrees that the Claims released by ORCH above include
not only those Claims presently known but also include all unknown or
unanticipated claims, rights, demands, actions, obligations, liabilities, and
causes of action of every kind and character that would otherwise come within
the scope of the Claims as described above. ORCH understands that it may
hereafter discover facts different from or in addition to what it now believes
to be true, which if known, could have materially affected this release of
Claims, but it nevertheless waives any claims or rights based on different or
additional facts.

(c) This release of Claims shall not include claims to enforce the terms of this
Agreement.

11. Remedies. Each of the Parties acknowledges and agrees that a breach or
threatened breach by any Party may give rise to irreparable injury inadequately
compensable in damages, and accordingly each Party shall be entitled to seek
injunctive relief to prevent a breach of the provisions hereof and to enforce
specifically the terms and provisions hereof in any court of competent
jurisdiction located in the State of New York, County of New York, in addition
to any other remedy to which such aggrieved Party may be entitled to at law or
in equity.

12. Notices. Any notice or other communication required or permitted to be given
under this Agreement will be sufficient if it is in writing, sent to the
applicable address set forth below (or as otherwise specified by a Party by
notice to the other Parties in accordance with this Section 12) and delivered
personally or sent by recognized overnight courier, postage prepaid, and will be
deemed given (a) when so delivered personally, (b) if sent by recognized
overnight courier, one day after the date of sending, or (c) if delivered by
electronic mail transmission.

 

-8-



--------------------------------------------------------------------------------

If to ORCH:

Orchid Cellmark Inc.

4390 US Route One

Princeton, New Jersey 08540

Attention: William J. Thomas, Vice President and

General Counsel

Telephone: (609) 750-2280

Facsimile: (609) 750-6405

Email: wthomas@orchid.com

with a copy (which shall not constitute notice to ORCH) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, Massachusetts 02111

Attention: John Cheney, Esq.

Telephone: (617) 348-1742

Facsimile: (617) 542-2241

Email: JJCheney@mintz.com

If to the Accipiter Group:

Accipiter Capital Management, LLC

666 5th Avenue, 35th Floor

New York, New York 10103

Attention: Gabe Hoffman

Telephone: (212) 705-8700

Facsimile: (212) 705-8450

Email: GHoffman@accipitercm.com

with a copy (which shall not constitute notice to the Accipiter Group) to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attention: Kenneth M. Silverman, Esq.

Telephone: (212) 451-2300

Facsimile: (212) 451-2222

Email: ksilverman@olshanlaw.com

13. Entire Agreement. This Agreement and the confidential disclosure agreement
between the Parties dated April 14, 2010 constitute the entire agreement between
the Parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
Parties in connection with the subject matter hereof.

 

-9-



--------------------------------------------------------------------------------

14. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts and by the Parties in separate counterparts, and signature pages
may be delivered by facsimile, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

15. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

16. No Admission. Nothing contained herein shall constitute an admission by any
Party hereto of liability or wrongdoing.

17. Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
without reference to the conflict of laws principles thereof to the extent that
the general application of the laws of another jurisdiction would be required
thereby. The Parties agree to submit to the exclusive jurisdiction of any court
of competent jurisdiction located in the State of New York, County of New York,
to resolve any dispute relating to or arising out of this Agreement and waive
any right to move to dismiss or transfer any such action brought in any such
court on the basis of any objection to personal jurisdiction or venue.

18. No Waiver. Any waiver by either the Accipiter Group or ORCH of a breach of
any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of any Party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any waiver of
any provision of this Agreement must be signed by the Party against whom
enforcement of such waiver is sought.

19. Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement. To the extent permitted by applicable law,
each Party waives any provision of applicable law that renders any provision
hereof prohibited or unenforceable in any respect. If any provision of this
Agreement is held to be unenforceable for any reason, it will be adjusted rather
than voided, if possible, in order to achieve the intent of the Parties to the
extent possible.

20. Successors and Assigns. This Agreement shall not be assignable by any of the
Parties. This Agreement, however, shall be binding on successors of the Parties.

21. Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the Parties.

22. Survival of Representations. All representations and warranties made by the
Parties in this Agreement or pursuant hereto shall survive the execution of this
Agreement.

 

-10-



--------------------------------------------------------------------------------

23. Further Action. Each Party agrees to execute such additional reasonable
documents, and to do and perform such reasonable acts and things necessary or
proper to effectuate or further evidence the terms and provisions of this
Agreement.

[Signatures are on the following page.]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

ORCHID CELLMARK INC. By:  

/s/ Thomas A. Bologna

  Name:   Thomas A. Bologna   Title:   President & Chief Executive Officer THE
ACCIPITER GROUP: ACCIPITER LIFE SCIENCES FUND, LP By:  

Candens Capital, LLC

its general partner

By:  

/s/ Gabe Hoffman

  Gabe Hoffman, Managing Member ACCIPITER LIFE SCIENCES FUND (OFFSHORE), LTD.
By:  

Accipiter Capital Management, LLC

its investment manager

By:  

/s/ Gabe Hoffman

  Gabe Hoffman, Managing Member ACCIPITER CAPITAL MANAGEMENT, LLC By:  

/s/ Gabe Hoffman

  Gabe Hoffman, Managing Member CANDENS CAPITAL, LLC By:  

/s/ Gabe Hoffman

  Gabe Hoffman, Managing Member

/s/ Gabe Hoffman

GABE HOFFMAN



--------------------------------------------------------------------------------

Schedule A

The Accipiter Group

Accipiter Life Sciences Fund, LP

Accipiter Life Sciences Fund (Offshore), Ltd.

Accipiter Capital Management, LLC

Candens Capital, LLC

Gabe Hoffman